Title: IV. Thomas Jefferson to Mary Jefferson, 30 May 1791
From: Jefferson, Thomas
To: Jefferson, Mary



My dear Maria
Lake George May 30. 91.

I did not expect to write to you again till my return to Philada., but as I think always of you, so I avail myself of every moment to tell you so which a life of business will permit. Such a moment is now offered while passing this lake and it’s border, on which we have just landed, has furnished the means which the want of paper would otherwise have denied me. I write to you on the bark of the  Paper birch, supposed to be the same used by the antients to write on before the art of making paper was invented, and which being called the Papyrus, gave the name of paper to the new invented substitute. I write to you merely to tell you that I am well, and to repeat what I have so often before repeated that I love you dearly, am always thinking of you and place much of the happiness of my life in seeing you improved in knowlege, learned in all the domestic arts, useful to your friends and good to all. To see you in short place your felicity in acquiring the love of those among whom you live, and without which no body can ever be happy. Go on then my dear Maria in your reading, in attention to your music, in learning to manage the kitchen, the dairy, the garden, and other appendages of the houshold, in suffering nothing to ruffle your temper or interrupt that good humor which it is so easy and so important to render habitual, and be assured that your progress in these things are objects of constant prayer with your’s affectionately.
